Exhibit 10.2
WAIVER AND AMENDMENT TO LOAN DOCUMENTS
This WAIVER AND AMENDMENT TO LOAN DOCUMENTS (this “Waiver and Amendment”) is
entered into as of February 23, 2010 by and between TEACHERS INSURANCE AND
ANNUITY ASSOCIATION OF AMERICA, a New York corporation (“Lender”), having an
address at 730 Park Avenue, New York, New York 10017 and
                                                            , a
                                                              (“Borrower”)
having an address at Life Time Fitness, Inc., 2902 Corporate Place, Chanhassen,
Minnesota 55317.
RECITALS:
          A. Lender has made and Borrower, together with certain affiliates of
Borrower identified on Exhibit A, (each an “Other Borrower”, collectively the
“Other Borrowers”, and together with Borrower, the “Borrowers”) have accepted a
loan (the “Loan”) in the maximum principal amount of $143,119,000.00.
          B. The aggregate amount of the Loan is evidenced by those certain
promissory notes made by Borrower as listed on Exhibit A attached hereto (as
such promissory notes may have been heretofore amended, individually a “Borrower
Note” and collectively, the “Borrower Notes”) and made by Other Borrowers as
listed on Exhibit A attached hereto (as such promissory notes may have been
heretofore amended, individually an “Affiliate Note” and collectively, the
“Affiliate Notes” and together with the Borrower Notes, the “Notes”).
          C. In addition to the encumbrances granted by the Other Borrowers, the
Loan is secured by those certain mortgages and assignments of leases and rents
granted by Borrower as set forth Exhibit B attached here to (respectively, as
such documents may have been heretofore amended, the “First Mortgages” and the
“First Assignments”).
          D. Borrower has guaranteed the obligations of the Other Borrowers with
respect to the Affiliate Notes and other loan documents executed by the Other
Borrowers in connection with the Loan pursuant to that certain Guaranty dated,
as of June 14, 2001 (as heretofore amended, and confirmed the “Guaranty of
Affiliate Obligations”). The Guaranty of Affiliate Obligations is secured by
those certain second mortgages and second assignment of leases and rents granted
by Borrower as set forth on Exhibit B attached hereto (respectively, as such
documents may have been heretofore amended, the “Second Mortgages” and “Second
Assignments”).
          E. Borrower has agreed to pay, and Lender has agreed to accept, the
repayment in full of the Notes associated with Orland Park, Illinois, Skokie,
Illinois, and Burr Ridge, Illinois (the “Prepayment Notes”) prior to the
scheduled maturity date of July 1, 2011 (the “Maturity Date”); Lender has
further agreed to release the First Mortgages, First Assignments, Second
Mortgages, Second Assignments, UCC Financing Statements and other Loan Documents
(as that term is defined below), if any, encumbering the Orland Park, Illinois
(TIAA Mortgage Number 005390-00), Skokie, Illinois (TIAA Mortgage Number
005391-00), and Burr Ridge, Illinois ( TIAA Mortgage Number 005384-01) sites in
connection with the prepayment of the Prepayment Notes (the “Released
Collateral”).

 



--------------------------------------------------------------------------------



 



          F. The Borrower Notes limit voluntary prepayments without prepayment
in full of all of the Notes.
          G. On the terms and conditions set forth below, Lender agrees to waive
the simultaneous payment in full of the other Notes while accepting prepayment
of the Prepayment Notes.
          H. Lender has agreed to amend the stock ownership requirement of
Bahram Akradi in Life Time Fitness, Inc. (the “Sponsor” or “Life Time”)
contained in the First Mortgages and the Second Mortgages.
          I. Contemporaneously herewith, Lender and each of the Other Borrowers
is executing a Waiver and Amendment in form substantially identical to this
Waiver and Amendment to effectuate the matters expressed in Recitals G and H
with respect to the documents to which each such Other Borrower is a party (such
Waiver and Amendments executed by Lender and the Other Borrowers are referred to
herein as the “Contemporaneous Waiver and Amendments”).
AGREEMENT
          NOW THEREFORE, in consideration of the foregoing Recitals, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Borrower and Lender agree as follows:

1.   Incorporation of Recitals. The foregoing Recitals are true and accurate and
are hereby incorporated into this Waiver and Amendment.   2.   Description of
the Loan Documents.

  a.   The term “Loan Documents” means the Notes, together with all other
documents executed and delivered by any of the Borrowers, by LTF TIAA Real
Estate Holdings, LLC (“LTF Holdings”), LTF CLUB OPERATIONS COMPANY, INC. (“LTF
Club”), LTF REAL ESTATE COMPANY, INC., (“LTF Real Estate”), FCA REAL ESTATE
HOLDINGS, LLC, (“FCA”) and Life Time to secure or evidence the Loan, all such
Notes and documents including without limitation those documents listed on
Exhibit B, as such Notes and documents may have been heretofore amended.     b.
  The term “Amended Loan Documents” means all Loan Documents other than the
Prepayment Notes and the other Loan Documents being terminated, released, or
satisfied pursuant to Section 4(c)(i)(2) as (i) amended hereby, (ii) amended by
any Contemporaneous Waiver and Amendment, or (iii) amended by any documents
executed contemporaneously herewith by LTF Holdings, Life Time, LTF Club, LTF
Real Estate, and FCA as any such documents identified in clauses (i) and
(ii) may from time to time be amended, modified or restated.

3.   Payments. Contemporaneously herewith, Borrower is paying to Lender (i) the
amount payable by Borrower to Lender in consideration of the payment in full of
that portion of

 



--------------------------------------------------------------------------------



 



    the Loan relating to the Prepayment Notes such amount being equal to
$30,303,877.23 (the “Payoff Amount”), (ii) the prorated fixed interest due and
payable under the Prepayment Notes as of the date of such payment, and (iii) the
out-of-pocket fees and expenses of Lender’s attorneys incurred by Lender in
connection with the preparation of this Waiver and Amendment and the
consummation of the transactions contemplated by this Waiver and Amendment, in
each case whether or not the prepayment occurs (collectively, the “Closing
Fees”). The Payoff Amount, together with the prorated fixed interest payable
under the Prepayment Notes and the Closing Fees, are the sole consideration for
Lender’s acceptance of the payoff of the Prepayment Notes without regard to the
actual outstanding aggregate amount due under the Prepayment Notes. The parties
agree that the amount calculated pursuant to clauses (i), (ii) and (iii) of the
first sentence of this Section 3 is inclusive of all charges, including, without
limitation, Prepayment Premiums (as defined in the Notes), intended by the
parties to be paid in connection with the prepayment of the Prepayment Notes and
the release of the Released Collateral. Notwithstanding the foregoing, the
Lender shall have no obligation whatsoever to waive, limit or decrease any fees
or charges, including particularly, but without limitation, Prepayment Premiums,
in connection with any future payment of all or a portion of the balance of the
Loan.   4.   Conditions to Effectiveness of this Waiver and Amendment.

  a.   Satisfaction of Conditions. The receipt of the Payoff Amount by Lender
shall constitute conclusive evidence that the conditions to effectiveness of
this Waiver and Amendment have been satisfied.     b.   Borrower. The Borrower
shall have satisfied the following conditions:

  i.   the Borrower shall have deposited with the Title Company as escrowee or
delivered directly to the Lender:

  (1)   all amounts required to be paid pursuant to Section 3 above, including,
without limitation, the Payoff Amount and the Closing Fees;     (2)   this
Waiver and Amendment executed and in recordable form;     (3)   the
Contemporaneous Waiver and Amendments executed and in recordable form;     (4)  
the Confirmation of Indemnities and Guarantees executed by Sponsor, LTF
Holdings, LTF Club, LTF Real Estate, FCA, and the Borrowers, in form and
substance reasonably satisfactory to Lender;     (5)   evidence of the authority
of the Borrowers and all Affiliates of Borrowers to execute this Waiver and
Amendment and all related documents, satisfactory to Lender in its reasonable
discretion;

 



--------------------------------------------------------------------------------



 



  (6)   such other documents from Borrowers and Borrowers’ Affiliates as Lender
shall deem necessary to fully effectuate the intended purpose of this Waiver and
Amendment;     (7)   the written consent of any third parties from whom Lender
determines such consent is required to give full effect to this Waiver and
Amendment; and     (8)   a legal opinion in form and substance acceptable to
Lender.

  ii.   the Title Company shall be irrevocably and unconditionally committed to
deliver endorsements to Lender’s policies of title insurance recognizing the
execution and delivery of this Waiver and Amendment and evidencing no
intervening matters affecting title to any Property, except as Lender shall
accept in Lender’s sole and absolute discretion (it being acknowledged that the
actual delivery of such endorsement may be after the date of this Waiver and
Amendment, but no later than 30 days from such date).

  c.   Lender. The Lender shall have satisfied the following conditions:

  i.   the Lender shall have deposited with the Title Company as escrowee or
delivered directly to the Borrower:

  (1)   the original Prepayment Notes marked “paid”; and     (2)   terminations,
releases and satisfactions of all Loan Documents encumbering the Released
Collateral and/or relating solely to the Released Collateral (and not
encumbering or relating to any collateral for the Loan that is not Released
Collateral), including (A) the First Mortgages, the Second Mortgages, the
Assignment of Leases and Rents and the Second Assignment of Leases and Rents, in
each case, encumbering the Released Collateral or any portion thereof, (B) UCC
Financing Statement perfecting any security interests in the Released Collateral
or any portion thereof (but reflecting Lender’s continued security interest in
all collateral that is not Released Collateral), and (C) Real Estate Tax and
Escrow Agreements relating solely to the Released Collateral or any portion
thereof, all such terminations, releases and satisfactions being executed by
Lender (other than UCC termination statements and amendments) and in proper form
for recording or filing, as applicable.

  d.   The Lender, the Borrower and Heitman Financial Services L.L.C.
(“Escrowee”) are parties to three (3) documents each titled Real Estate Tax
Escrow and Security Agreement, each of even date with the Prepayment Notes
(each, an “Escrow Agreement”), each relating solely to one of the real
properties constituting the Released Collateral. Pursuant to the Escrow
Agreements, Borrower has made

 



--------------------------------------------------------------------------------



 



      periodic payments to provide for the payment of property taxes when due.
Upon receipt of the Payoff Amount, Lender agrees to direct the Escrowee to cause
to be paid to the Borrower all funds in the Escrow Account (as defined in the
Escrow Agreements) associated with each of the three (3) properties included
within the Released Collateral, in accordance with the terms of the Escrow
Agreements.

5.   Waivers with Respect to and Amendment of Specific Loan Documents. The Loan
Documents are hereby amended as set forth below:

  a.   Promissory Notes.

  i.   The requirement in Section 2(b) of each of the Notes that the Note may
only be prepaid if each of the “Other Notes” (as defined therein) are
simultaneously prepaid in full is hereby waived in full with respect to the
concurrent prepayment of the Prepayment Notes. Further, all payment premiums and
penalties (to the extent otherwise applicable) are waived, it being the
intention of the parties that the amounts expressed in Section 3 above are the
only payments to Lender required with respect to the transaction contemplated by
this Waiver and Amendment. The terms and provisions of the remaining Notes (all
Notes excluding the Prepayment Notes) remain unmodified and in full force and
effect and any future waiver of such requirement may be granted or withheld by
Lender in its sole and absolute discretion.     ii.   The “Exhibit A” to each
Note is hereby amended by deleting all references to the Prepayment Notes and
the Released Collateral.     iii.   All references in the Notes to the
“Mortgage” or to any term(s) defined within the Mortgage shall mean such
instrument or such term(s) as amended hereby and as may from time to time be
further amended, modified or restated.

  b.   First Mortgages.

  i.   The term “First Mortgage(s)” means that document (or those documents)
identified on Exhibit B hereto as a “First Mortgage” or a “First Deed of Trust”
executed by Borrower and encumbering real property legally described in
Exhibit C hereto.     ii.   The first sentence of Section 12.2(b)(iii)(a) of
each of the First Mortgages is hereby amended to read as follows:

“At all times, Bahram Akradi individually retains not less than 1,000,000 shares
in Sponsor, which shares must be owned unencumbered, and the employees of the
Sponsor, at any time, other than Bahram Akradi (the “Employee Shareholders”) in
the aggregate retain not less than three percent (3.0%) of the shares of Sponsor
(the “Required Percentage”), except to the extent that

 



--------------------------------------------------------------------------------



 



Bahram Akradi and the Employee Shareholders are diluted (but not more than
proportionately) as a result of a purchase of new shares in Sponsor by
contributors of capital raised in either the public or private markets.”

  iii.   Section 13.2(a) of each of the First Mortgages is amended to delete the
word “and” before subsection (viii) and the following language is added to the
end said section

“and (ix) within ten (10) days of a request from the Lender, affirmation or
denial of whether a particular document is a Loan Document.”

  iv.   The “Exhibit A” to each First Mortgage is hereby amended by deleting all
references to the Prepayment Notes and the Released Collateral.     v.  
Amendment of Certain Terms.

  (1)   The definition of “Note(s)” in each First Mortgage shall mean the
Borrower Notes, excluding the Prepayment Notes, as hereby amended and as may
from time to time be amended, modified or restated.     (2)   The definition of
“Loan Documents” in the First Mortgage is amended to mean the Amended Loan
Documents.

  c.   First Assignments of Leases and Rents.

  i.   The term “First Assignments” means that document (or those documents)
identified on Exhibit B hereto as a “First Assignment of Leases and Rents”
executed by Borrower.     ii.   Amended Mortgage. All references in each First
Assignment(s) to the “Mortgage” shall mean the First Mortgage relating to the
real property encumbered by such First Assignment, as amended hereby, and as it
may from time to time be amended, modified or restated.     iii.   The
“Exhibit A” to each First Assignment is hereby amended by deleting all
references to the Prepayment Notes and the Released Collateral.     iv.  
Amended Definitions.

  (1)   All terms in each First Assignment defined by reference to a First
Mortgage shall mean such terms as defined in such First Mortgage as amended
hereby, and as it may from time to time be amended, modified or restated.

 



--------------------------------------------------------------------------------



 



  (2)   The definition of “Notes” in each First Assignment shall mean the
Borrower Notes, excluding the Prepayment Notes, as hereby amended and as may
from time to time be amended, modified or restated.

  v.   The term “Assignment” in the First Assignment shall mean such document as
amended hereby and as it may from time to time be amended, modified or restated.

  d.   Guaranty.

  i.   Guaranty. The term “Guaranty” means that certain Guaranty, dated as of
June 14, 2001 (identified on Exhibit B as a “Guaranty” executed by Borrower).  
  ii.   “Exhibit A” to the Guaranty is hereby amended by deleting all references
to the Prepayment Notes and the Released Collateral.     iii.   “Exhibit B” to
the Guaranty is amended to refer only to the Amended Loan Documents.     iv.  
The definition of “Other Notes” in the Guaranty shall mean the Affiliate Notes,
as hereby amended and as may from time to time be amended, modified or restated.
    v.   All references to “Other Borrower Loan Documents” in the Guaranty,
whether individually or collectively shall mean such Amended Loan Documents
other than those made by Borrower, as the same may from time to time be amended,
modified or restated.     vi.   The term “Guaranty” in the Guaranty shall mean
such document as amended hereby and as it may from time to time be amended,
modified or restated.

  e.   Environmental Indemnity.

  i.   Indemnity. The term “Indemnity” means that certain Environmental
Indemnity dated as of June 14, 2001 (identified on Exhibit B as a “Environmental
Indemnity” made by Borrower).     ii.   All references to “Loan Documents” in
the Indemnity, whether individually or collectively shall mean the Amended Loan
Documents as the same may from time to time be amended, modified or restated.  
  iii.   The “Exhibit A” to the Indemnity is hereby amended by deleting all
references to the Prepayment Notes and the Released Collateral.

 



--------------------------------------------------------------------------------



 



  iv.   The definition of “Notes” in the Indemnity shall mean the Notes,
excluding the Prepayment Notes, as hereby amended and as may from time to time
be amended, modified or restated.     v.   The term “Environmental Indemnity” in
the Indemnity shall mean such document as amended hereby and as it may from time
to time be amended, modified or restated.     vi.   The Borrower acknowledges
and agrees that, notwithstanding the release of property associated with the
Prepayment Notes from the lien of the relevant mortgages and assignments of
leases and rents, obligations of the Borrower under the Indemnity, including
without limitation, with respect to any property constituting the Released
Collateral remain effective to the extent expressed in the Indemnity.

  f.   Second Mortgage.

  i.   The term “Second Mortgage(s)” means that document (or those documents)
identified on Exhibit B hereto as a “Second Mortgage” or a “Second Deed of
Trust” executed by Borrower and encumbering the real property legally described
in Exhibit C hereto.     ii.   The first sentence of Section 12.2(b)(iii)(a) of
each of the Second Mortgages is hereby amended to read as follows:

“At all times, Bahram Akradi individually retains not less than 1,000,000 shares
in Sponsor, which shares must be owned unencumbered, and the employees of the
Sponsor, at any time, other than Bahram Akradi (the “Employee Shareholders”) in
the aggregate retain not less than three percent (3.0%) of the shares of Sponsor
(the “Required Percentage”), except to the extent that Bahram Akradi and the
Employee Shareholders are diluted (but not more than proportionately) as a
result of a purchase of new shares in Sponsor by contributors of capital raised
in either the public or private markets.”

  iii.   Section 13.2(a) of each of the Second Mortgages is amended to delete
the word “and” before subsection (viii) and the following language is added to
the end said section

“and (ix) within ten (10) days of a request from the Lender, affirmation or
denial of whether a particular document is a Loan Document.”

  iv.   The “Exhibit A” to each Second Mortgage is hereby amended by deleting
all references to the Prepayment Notes and the Released Collateral.     v.  
Amendment of Certain Terms.

 



--------------------------------------------------------------------------------



 



  (1)   The definition of “Note(s)” in each Second Mortgage shall mean the
Borrower Notes, excluding the Prepayment Notes, as hereby amended and as may
from time to time be amended, modified or restated.     (2)   The definition of
“Other Note(s)” in each Second Mortgage shall mean the Affiliate Notes, as
amended by any Contemporaneous Waiver and Amendment and as the same may from
time to time be amended, modified or restated.     (3)   The definition of “Loan
Documents” in the Second Mortgage is amended to mean the Amended Loan Documents.

  vi.   Revised Guaranty. References in each Second Mortgage to the “Guaranty”
shall mean the Guaranty as amended hereby and as it may from time to time be
amended, modified or restated. Exhibit H to the Second Mortgage is hereby deemed
replaced with the Guaranty as amended hereby and as it may from time to time be
amended, modified or restated.     vii.   The terms “Senior Mortgage” and
“Senior Assignment”, as used in the Second Mortgage shall mean, respectively,
the First Mortgage and the First Assignment, each as amended hereby and as such
documents may from time to time be amended, modified or restated.

  g.   Second Assignment of Leases and Rents.

  i.   The term “Second Assignments” means that document (or those documents)
identified on Exhibit B hereto as a “Second Assignment of Leases and Rents”
executed by Borrower.     ii.   Amended Mortgage. All references in each Second
Assignment(s) to the “Mortgage” shall mean the Second Mortgage relating to the
real property encumbered by such Second Assignment, as amended hereby, and as it
may from time to time be amended, modified or restated.     iii.   The
“Exhibit A” to each Second Assignment is hereby amended by deleting all
references to the Prepayment Notes and the Released Collateral.     iv.  
Amended Definitions.

  (1)   All terms in each Second Assignment defined by reference to a Second
Mortgage shall mean such terms as defined in such Second Mortgage as amended
hereby, as it may from time to time be amended, modified or restated.

 



--------------------------------------------------------------------------------



 



  (2)   The definition of “Notes” in each Second Assignment shall mean the
Borrower Notes, excluding the Prepayment Notes, as hereby amended and as may
from time to time be amended, modified or restated.     (3)   The definition of
“Other Notes” in each Second Assignment shall mean the Affiliate Notes, as
amended by any Contemporaneous Waiver and Amendment and as the same may from
time to time be amended, modified or restated.

  v.   References in each Second Assignment to the “Guaranty” shall mean the
Guaranty as amended hereby and as it may from time to time be amended, modified
or restated.     vi.   The term “Assignment” in the Second Assignment shall mean
such document as amended hereby and as it may from time to time be amended,
modified or restated.

6.   Loan Amount. Notwithstanding anything to the contrary in this Waiver and
Amendment, any Contemporaneous Waiver and Amendment or any Amended Loan
Document, after giving effect to the transactions contemplated by the Waiver and
Amendment and the Contemporaneous Waiver and Amendments, the parties acknowledge
that the face amount of the Loan will be $98,119,000 as evidenced by the ten
(10) promissory notes, namely, the Promissory Notes listed on Exhibit A hereto,
not including the Prepayment Notes. After application of the Payoff Amount to
the balance of the Loan, the principal balance of the Loan will be
$74,281,430.39, not including accrued interest.   7.   Limitation of Liability.
Except as expressly amended or waived hereby, nothing in this Waiver and
Amendment shall in any manner affect any limitation of liability expressly
provided in any of the Loan Documents, including, without limitation, in
Section 16 of the Notes, Article XV of the First Mortgages and the Second
Mortgages, the limitations on remedy limits contained in the Loan Documents
executed or assumed by LTF Minnesota Real Estate Company, LLC and the Loan
Documents executed by LTF USA Real Estate Company, LLC with respect to the
property located in the Commonwealth of Virginia or the property located in the
State of Ohio.   8.   Reaffirmation. Borrower hereby repeats, reaffirms and
remakes all representations, warranties, covenants and agreements contained in
the Amended Loan Documents to which it is a party as of the date of this Waiver
and Amendment. Without limiting the foregoing, Borrower confirms that its
obligations under each Guaranty and Indemnity to which it is a party are not
diminished or mitigated by the execution of this Waiver and Amendment or any
other Contemporaneous Waiver and Amendment.   9.   Representations. Borrower
represents and warrants that (i) no default or event of default currently exists
under any of the Amended Loan Documents; (ii) no condition exists which with the
giving of notice or the passage of time, or both, would result in such a default
or event of default; (iii) each of the foregoing RECITALS is correct; and (iv)

 



--------------------------------------------------------------------------------



 



    there has been no material adverse change in the financial condition of
Borrower from that shown in the financial statements most recently furnished to
Lender in connection with the Loan referred to herein.   10.   Full Force and
Effect. All of the provisions, rights, powers and remedies contained in the
Amended Loan Documents shall stand and remain unchanged and in full force and
effect. The Borrowers have no defense to any of their respective obligations
under the Amended Loan Documents to which it is a party. The Lender, by granting
the waivers expressed in this Waiver and Amendment or in any of the
Contemporaneous Waivers and Amendments, is under no obligation to grant any
further waivers under the Amended Loan Documents whether as to similar matters
or any other matters.   11.   References. No reference to this Waiver and
Amendment need be made in any instrument or document at any time referring to
any Amended Loan Document, and any reference in any such instrument or document
to a Loan Document shall be deemed to be a reference to the Amended Loan
Documents.   12.   Defined Terms. Unless otherwise defined in this Waiver and
Amendment, capitalized terms shall have the meanings given to them in each of
the First Mortgages, as amended hereby.   13.   Governing Law. This Waiver and
Amendment shall be construed in accordance with and governed by the internal
laws of the State of New York without regard to conflicts of law principles,
provided, however, that the foregoing shall not affect the choice of law
provision specified in an Amended Loan Document.   14.   Counterparts. This
Waiver and Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.   15.   Amendments. No provision of this Waiver and
Amendment may be modified, amended or waived except by a writing executed by the
party sought to be bound thereby. No consent or approval of Lender shall be
given or deemed to have been given except to the extent expressly set out in a
writing executed and delivered by Lender to Borrower.   16.   Waiver and
Amendment as Loan Instrument. This Waiver and Amendment shall be considered a
“Loan Document” and shall be construed in conjunction with the other Amended
Loan Documents.   17.   Further Assurances.

  a.   Borrowers will execute, acknowledge and deliver to Lender, or to any
other entity Lender designates, any additional or replacement documents and
perform any additional actions that Lender determines are reasonably necessary
to evidence, perfect or protect the rights intended to be afforded to Lender
under this Waiver and Amendment and to otherwise carry out the intent or
facilitate the performance of the provisions of the this Waiver and Amendment
and the Amended Loan Documents executed by Borrowers or any Affiliate of
Borrowers. Without

 



--------------------------------------------------------------------------------



 



      limiting the foregoing, the obligation of the Borrowers to perform such
additional actions extends to the execution of documents in recordable form
confirming the terms of the transactions described in this Waiver and Amendment,
which actions shall be taken within a reasonable time upon the request of
Lender.

  b.   Borrowers appoint Lender as Borrowers’ attorney-in-fact to perform, at
Lender’s election, any actions and to execute and record any of the additional
or replacement documents referred to in this Section, in each instance only at
Lender’s election and only to the extent Borrowers have failed to comply in a
timely manner with the terms of subsection (a).

18.   WAIVERS. BORROWER HEREBY REPEATS, REAFFIRMS AND REMAKES ALL WAIVERS
CONTAINED IN THE LOAN DOCUMENTS AS OF THE DATE OF THIS WAIVER AND AMENDMENT,
INCLUDING WITHOUT LIMITATION, THE WAIVER OF JURY TRIAL CONTAINED IN THE LOAN
DOCUMENTS.

[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed effective as of
the date first written above.

                          TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF Signed
and acknowledged in the presence of:   AMERICA                      
 
                   
Print Name:
      By:            
 
                                     
 
                            Name:         
Print Name:
   
 
      Title:    
 
   

[Insert Proper Signature Block and State Notary]

 



--------------------------------------------------------------------------------



 



                      Signed and acknowledged in the presence of:      
 
                                     
 
                   
Print Name:
      By:                              
 
                            Name:          
 
                   
Print Name:
          Title:    
 
   
 
                   

[Insert Proper Signature Block and State Notary]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Notes

                                  TIAA                 Mortgage   Original Note
    Borrower   Property(ies)   Number   Amount   Date of Note
LTF Michigan Real Estate Company, LLC (f/k/a LTF Michigan Real Estate, LLC)
  Troy, Michigan   0005004-00   $ 10,949,541     June 14, 2001
 
                       
LTF Michigan Real Estate Company, LLC (f/k/a LTF Michigan Real Estate, LLC)
  Shelby, Michigan   0005004-01   $ 10,143,440     June 14, 2001
 
                       
LTF Michigan Real Estate Company, LLC (f/k/a LTF Michigan Real Estate, LLC)
  Novi, Michigan   0005004-02   $ 9,710,019     June 14, 2001
 
                       
LTF USA Real Estate Company, LLC (f/k/a LTF USA Real Estate, LLC)
  Schaumburg, Illinois   0005005-00   $ 12,149,062     June 14, 2001
 
                       
LTF USA Real Estate Company, LLC (f/k/a LTF USA Real Estate, LLC)
  Warrenville, Illinois   0005005-01   $ 13,723,938     June 14, 2001
 
                       
LTF USA Real Estate Company, LLC (f/k/a LTF USA Real Estate, LLC)
  Centerville, Virginia     0005006     $ 9,344,000     June 14, 2001
 
                       
LTF USA Real Estate Company, LLC (f/k/a LTF USA Real Estate, LLC)
  Indianapolis, Indiana     0005007     $ 9,049,000     June 14, 2001
 
                       
LTF USA Real Estate Company, LLC (f/k/a LTF USA Real Estate, LLC)
  Algonquin, Illinois   0005005-02   $ 13,500,000     October 26, 2001
 
                       
LTF USA Real Estate Company, LLC (f/k/a LTF USA Real Estate, LLC)
  Columbus, Ohio   0005128-00   $ 5,000,000     October 26, 2001
 
                       
LTF USA Real Estate Company, LLC (f/k/a LTF USA Real Estate, LLC)
  Burr Ridge, Illinois   0005384-01   $ 15,000,000     November 27, 2002

 



--------------------------------------------------------------------------------



 



                                  TIAA                 Mortgage   Original Note
    Borrower   Property(ies)   Number   Amount   Date of Note
LTF USA Real Estate Company, LLC (f/k/a LTF USA Real Estate, LLC)
  Orland Park, Illinois   0005390-00   $ 15,000,000     November 27, 2002
 
                       
LTF USA Real Estate Company, LLC (f/k/a LTF USA Real Estate, LLC)
  Skokie, Illinois   0005391-00   $ 15,000,000     November 27, 2002
 
                       
LTF Minnesota Real Estate Company, LLC (f/k/a LTF Minnesota Real Estate, LLC)
  Eagan, Minnesota     0005008     $ 4,550,000     June 14, 2001
 
                       
 
      Total   $ 143,119,000      

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Loan Documents

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Legal Description of
Real Property Owned by Borrower

 